Opinion op the Court by
Judge Pryor :
This action was instituted to enforce the collection of a judgment. The circuit court, therefore, had no authority to render a second judgment in personam against the appellant, and to this extent the judgment appealed from must be reversed.
There is a slight error in the amount adjudged to be paid put ■of the Jacobs debt, but the error is so insignificant (being less than one dollar), that the judgment in rem will not be disturbed ■on that account.
The formal judgment is reversed and 'cause remanded.